Title: From George Washington to Lord Howe, 17 August 1776
From: Washington, George
To: Howe, Richard (Lord)



My Lord
Head Qrs New York Augt 17. 1776.

Being authorized by Congress, as their Commanders in every Department are, to Negociate an Exchange of Prisoners, and presuming as well from the nature of your Lordships command, as the Information Genl Howe has been pleased to Honour me with, that the Exchange in the Naval Line will be subject to your Lordships direction, I beg leave to propose the following mode of Exchange for your Lordships consideration, viz. Officers for those of equal Rank & Sailors for Sailors.
If the above proposal should be agreable to your Lordship, I am charged in a particular manner to Exchange any Officer belonging to the British Navy in our hands, & of equal rank, for Lieutt Josiah, who was lately made prisoner in a Ship retaken by the Cerberus Frigate.
The reason my Lord of my being charged to propose the Exchange of Lt. Josiah in preference to that of any Other Officer is, that authentic Intelligence has been received that regardless of his Rank as an Officer, he has not only been Subjected to the duties of a Common Seaman, but has experienced many other marks of Indignity.
As a different Line of Conduct My Lord, has been ever observed to wards the Officers of your Navy who have fallen into our Hands, It becomes not only a matter of right but of duty to mention this to your Lordship, to the end that an enquiry may be made into the case above referred to.
From your Lordships Character for Humanity, I am led to presume, the Hardships Imposed on Lt. Josiah are without either your knowledge or concurrence, and therefore most readily hope that upon this representation, your Lordship will enjoin All Officers under your command to pay such regard to the Treatment of those that may fall into their hands, as their

different ranks & situations require and such as your Lordship would wish to see continued by us to those, who are already in our power or who may hereafter by the Chance of War be Subjected to It. I have the Honor to be My Lord with great respect Your Lordships Most Obedt Sevt

G.W.

